 MORGAN PRODUCTS, INC.Morgan Products,Inc., Successor and Alter Ego toHargrett'sMachine Products,Inc. and Lovel Halland United Steelworkers of America,AFL-CIO.Cases 7-CA-6294 and 7-CA-6355June 21, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 19, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in other unfair laborpractices alleged in the complaint. Thereafter, theRespondent and the Charging Parties filed excep-tions to the Decision and supporting briefs, theGeneral Counsel filed cross-exceptions and a briefin support thereof, and the Respondent filed an an-swering brief to the Charging Parties' exceptionsand the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that that the Respondent, Morgan Products,'Although the facts create a suspicion that the Respondentmay havebeen unlawfully motivated in failing to recallemployee Lovel Hall, weagree with theTrial Examinerthat the record does not establishthat theRespondent'saction as to her violated Section8(a)(3)However, inreaching our decision herein,we do not rely on the production recordscompiled andsubmitted by the Respondent.95Inc.,Wyandotte, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: These con-solidated proceedings, brought under Section 10(b)of the National Labor Relations Act, as amended(herein called the Act), were heard at Detroit,Michigan, on January 16 and 17, 1968. The con-solidated complaint was issued on December 13,1967,1 based upon charges filed by an individual(LovelHall)on September 29, and by UnitedSteelworkers of America, AFL-CIO (herein calledtheUnion),datedOctober 17, subsequentlyamended December 11. The complaintalleges, insubstance, thatMorgan Products, Inc. (hereincalledMorgan Products or Respondent) as succes-sor andalter egotoHargrett'sMachine Products,Inc. (herein called Hargrett's), violated Section8(a)(5) of the Act by refusing to bargain with theUnion which had theretofore been the exclusivebargainingrepresentative of Hargrett's employeesin anappropriate unit. The complaint also allegedthat the Respondent violated Section 8(a)(3) of theAct by laying off and thereafter failing and refusingto recall five employees of Hargrett's, and thatRespondent independently violated Section 8(a)(1)of the Act by making certain threatening and in-timidatory remarks to employees respecting theirmembership in and sympathies toward the Union.By its duly filed answer, as supplemented by pretri-alproceedings in accordance with the rules andregulations of the National Labor Relations Board,Respondent admitted to certain jurisdictional andbackground allegations in the complaint, but de-niedthe commission of any unfair labor practices.Itwas specifically denied that Morgan Products,Inc., is the successor to andalter egoof Hargrett'sMachine Products, Inc.Upon the entire record in the case,' including fullconsideration of the posthearing briefs filed withme by counsel for the General Counsel and counselfor the Respondent, and from my observation ofthe demeanor of the witnesses while testifying, Imake the following:'All dates hereinafter refer to the calendar year 1967, unless otherwisespecified.2 Subsequent to the hearing, the Trial Examiner submitted to the partiesproposed corrections to the transcript An objection to one such proposedcorrectionwas filed byRespondent.GeneralCounselconcurred in theTrial Examiner's proposals, and suggested one additional correction towhich no objection was filed. After due consideration,the Respondent'sobjection is overruled, and it is hereby ordered that the transcript be cor-rected in accordance with the said proposals.172 NLRB No. 15 96DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.JURISDICTIONAL FINDINGS; THE LABORORGANIZATION INVOLVEDThe complaint alleges, and the answer admits,thatat all timesmaterial until on or about June 24,Hargrett'swas aMichigan corporation maintainingitsonly office and place of business on MulberryStreet in the city of Wyandotte, Michigan, where itwas engagedin the manufacture, sale, and distribu-tion of aircraft and/or industrial machine products.The parties stipulated that during the annual periodprior to June 1967, Hargrett's, in the course andconduct of its operations, purchased goods valuedin excessof $50,000 from points directly outsidethe State of Michigan. During the same period,Hargrett's sold and delivered products valued in ex-cess of $50,000 directly to customers located out-side the State of Michigan. It was further stipulatedthat subsequent to June 24, the Respondent, Mor-gan Products, Inc., on a projected basis, willpurchase goods valuedin excessof $50,000 frompoints located directly outside the State ofMichigan. Based upon the foregoing admitted andstipulated facts, I find that Hargrett's and MorganProducts are employers engaged in commercewithin themeaningof Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct for the Board to assert jurisdiction herein.The complaintalleges,the answer admits, and Ifind that the Union is, and has been at all timesmaterial herein,a labor organization within themeaningof Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundAs previously noted, prior to itsceasingof opera-tions on June 24, Hargrett's was engaged in theoperation of a machine shop at 242 MulberryStreet, in the city of Wyandotte, Michigan. Until hisdeath on June 28, 1960, Wilson Hargrett was theprincipal owner and president of the Company.3Edward A. Morgan, Jr., a nephew of WilsonHargrett, worked at the Company as a toolmakerand group leader during Wilson Hargrett's lifetime.Upon the latter's death, Morgan became presidentand general manager of the Company. He alsoserved (along with two other men)' as a coexecutorofWilson Hargrett's estate, which included thebusiness of the corporation as a principal part.Thus, the operation of the business was subject toThe recordreflects that there was one other minoritystockholder (Tri-al)who owned 22 percentof the business during Wilson Hargrett'slifetimeHowever, after the latter's death, his estateacquired Trial's sharesin 1966.One ofthese men was subsequently killed in an automobile accident° Sales wereactually handled byan outside agencycalled Manet Cor-porationthe surveillance of the probate court. It should benoted also that Morgan possessed a contingent in-terest in the estate of Wilson Hargrett. That is, Wil-son Hargrett had one or more brothers and sisters,Edward Morgan, Jr., being the son of one of thelatter.The will left Wilson Hargrett's assets to hiswidow for life with a remainder to his brothers andsisters,the children of whom would succeed to theinterestof their parent should that parentpredecease the widow.Thus, from June 28, 1960, until June 23, 1967,Hargrett's operated with Morgan as its chief execu-tive officer. In this capacity, Morgan managed andsupervised every aspect of the operation includingproduction, payroll, labor and personnel relations,purchasing, financing, and sales.' The Companyutilized machinery and equipment characteristic ofa machine shop such as screw machines, millingmachines, drilling equipment, and punch presses.During the latter years of its existence, Hargrett'semployed approximately 28 production employees,both male and female, who were employed in jobclassifications endemic to such operation (see listattached to the collective-bargaining agreement,G.C. Exh. 2).1As noted above, Hargrett's was engaged in themanufacture and sale of small industrial products,primarily small aircraft parts. In the production ofthese parts, the principal materials utilized werealuminum,stainlesssteel,and carbon steel. Themain suppliers of these materials were CarpenterSteel Company, Jones and Laughlin Steel Corpora-tion,UniversalCyclops Company, and severalothers. The principal customers were General Elec-tricCompany, Continental Aviation Company, andLycoming Aviation Corporation, in that order.From 1962 until on or about April 26, 1967,Morgan was also chief executive officer of anothermachine shop operation in the city of Wyandottenamed V-Industrial Power, Inc. (herein referred toasV-Industrial).' That corporation manufacturedand sold small industrial parts and engines, andwas, to some extent, in competition with Hargrett's.Prior to 1965, V-Industrial operated from a plantlocated at 972 Adelaide Street in Wyandotte; how-ever, from 1965 until 1967, the Company operatedout of Morgan's garage, doing only approximately$6,000 to $12,000businessannually. This did notinclude rentals of machinery by V-Industrial toHargrett's, which amounted to $1,000 per month.On or about April 26, 1967, the corporate name ofV-Industrialwasamended to read MorganProducts, Inc., with Edward Morgan continuing aschief executive officer and sole stockholder. OnI It was alleged in the complaint,and admittedby answer,that allproductionandmaintenanceemployees,including truckdrivers, atHargrett's, but excludingoffice clerical employees,guards and supervisorsconstitute an appropriate unit for bargaining within the meaningof Section9(b) of the Act.' Prior to April 1965,Morgan was60 percentownerof the Company;subsequent to that time he was sole owner MORGAN PRODUCTS, INC97June 24, 1967, the said Morgan Products, Inc.,purchased the assets of Hargrett's,under circum-stanceswhichwillbemore fully detailedhereinafter.B.Labor Relations History at Hargrett'sFollowing an election conducted by the Board,the Union was, on or about December 5, 1963, cer-tified as the exclusive bargaining representative oftheemployees employed by Hargrett's in theaforesaid unit.On January 28, 1964, the partiesconcludedacollective-bargainingagreementwhich, under its terms, continued in effect untilmidnight on January 31, 1967.8 On or about thelatter date, the parties agreed to extend the termsof such collective-bargaining agreement on a day-to-day basis. Thus, it remained in effect untilHargrett's ceased operations on June 24, 1967.In about December 1966, a petition was filed byone Fred Bowerman, a group leader, seeking decer-tification of the Union as the employees' represen-tative (Case 7-RD-690). After hearing, the Re-gional Director for Region 7, on January 31, 1967,issuedhisDecisionandOrder in that casedismissingthe petition on the ground that saidBowerman was a supervisor within the meaning ofthe Act and, therefore, may not file such a peti-tion.9Following the dismissal of the decertificationpetition, Hargrett's did, on or about February 1, filean "RM" petition seeking an election among theproduction and maintenance employees of theCompany. Such an election was conducted by theBoard pursuant to a Stipulation for CertificationUpon Consent Election, on or about February 27.The Union won the election, but certification waswithheld because, on or about March 5, Hargrett'sfiled objections to said election. On or about June22, the Board overruled Hargrett's objections to theelection and the Union was certified as the exclu-sivecollective-bargaining representative for theproductionandmaintenanceemployeesofHargrett's.Based upon the foregoing factual recitation, all ofwhichisalleged inthe complaint and admitted inthe Respondent's answer, I find and conclude thatthe Union has been at all times since on or aboutDecember 5, 1963, the exclusive collective-bar-gaining representative of the production and main-tenance employees at Hargrett's in an appropriateunit.C. The Closing of Hargrett's; the Opening of the13th Street Plant of Morgan ProductsAs previously pointed out, after the death of Wil-sonHargrett, the business known as Hargrett'sMachine Products, Inc., went into his estate andthus became subject to the supervision of theprobate court. According to the testimony of Mor-gan, which is undenied on the record, the court, ineither 1965 or early 1966, appointed a guardianadlitemwhose function was to analyze and makerecommendations respecting the investments of theestate.Subsequently, the guardianad litemrecom-mended to the court that the business was too higha risk for the estate, and therefore should be sold. Itwas also recommended that because of Morgan'sconflict of interest, i.e., his ownership of V-Industri-al, that he be asked to resign as a coexecutor of theestate.Both recommendations were accepted bythe court, and the latter, in about December 1966,issuedan order simultaneously accepting Morgan'sresignation as anexecutor and directing the sale ofthe business. Thereafter, in March, the remainingexecutor, one Hoelzle, submitted a method of salewhich was approved by the court. Accordingly,Hoelzle, and his attorney Bernard Zinn, com-menced advertising the sale of the business throughreal estate brokers and in the Wall Street Journal inMay. On June 7, Attorney Zinn, by letter, apprisedprospective purchasers of more detailed informa-tion concerning the proposedsale, noting, amongother things, that the board of directors ofHargrett's had fixed Saturday, June 24, 1967, as thetime limit for accepting offers to purchase.1° OnJune 22, Morgan submitted his offer to purchasethe assets of Hargrett's (G.C. Exh. 3(a)), whichofferwas accepted on June 24 by the board ofdirectors of Hargrett's,11 which consisted, at thattime, of Attorney Zinn, one Walt Hickey, and Mor-gan. The board of directors of Morgan Productsconsisted of Morgan, his wife, and one John R.McInerney, secretary of the corporation.Morgan testified that he planned and com-menced building the plant on 13th Street in June1966, on land owned by himself and his wife. (The13th Street plant is located approximately I milefrom the Mulberry Street location of Hargrett's.)The building on 13th Street was finished in May1967. During that month, Morgan utilized severalpart-time employees, who were on the payroll ofHargrett's for the purpose of painting and cleaningup the 13th Street plant. That is, these employeesworked at the 13th Street plant while they were"punched in" at Hargrett's. This occurred six oreight times during this period." See G C. Exh 2.B SeeG.C. Exh. 410See G C. Exh 3(c)." It is noted at this juncture that although Zinn and Hoelzle attempted tosellHargrett's as a going concern, as indicated by the introduction to hisletter of June 7 (and as testified to by Morgan),Morgan merely purchasedthe assets of the corporation including equipment,land and buildings, ac-counts receivable, and inventories364-126 O-LT - 73 - pt. 1 - 8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDApproximately 2 weeks prior to the sale, Morgancaused to be mailed to all the employees ofHargrett's, applications for employment at MorganProducts.On June 23, Morgan advised all em-ployees of Hargrett's, by telegram delivered to theirhome, that they were being laid off and not to re-port for work until further notice. On Monday,June 26, he employed approximately 12 to 15former Hargrett's employees for the purpose ofmoving and setting up equipment and machinery.Morgan testified that, with the exception of one ortwo pieces, all of the machinery which was boughtfrom Hargrett's was cleaned, painted, and installedin the 13th Street building. It is to be recalled thatsome of the machinery was leased to Hargrett's byV-Industrial, which was owned by Morgan. Afterthe move, Hargrett's machinery constituted about35-40 percent of Respondent's equipment. It wasnecessary for Morgan to acquire additional equip-ment since the 13th Street plant was larger thanMulberry Street (13,600 square feet as comparedto 4,000 square feet).Itwas approximately the latter part of July thatthe 13th Street plant commenced production. Itwas at that time, and continuing for the next severalmonths, thatMorgan commenced offering theremainder of the laid-off Hargrett's employees (ex-cepting the five alleged discriminatees herein) em-ployment.However,Morgan also employed in-dividuals who had not previously been employeesof Hargrett's, and concedely did not utilize theseniorityprovisionsof the preexisting contractbetweenHargrett'sand the Union.12Morgantestified that there are approximately 28 employeespresentlyworking at Morgan Products of whichabout 20 are former Hargrett's employees.D. Analysis and Concluding Findings RespectingAlleged Refusal toBargainThe critical issue on this aspect of the case, asRespondent recognizes (Resp. br., p. 2), is whetherthe Respondent is the same "employing industry"as Hargrett's Machine Products, Inc.13 The UnitedStates Court of Appeals for the Fifth Circuit inN.L.R.B. v. Auto Ventshade, Inc.,276 F.2d 303 at304, explicated the basic rationale as follows:Section 8(a) of the Act makes it an unfairlabor practice to refuse to bargain in good faithwith the certified representative of the em-ployees.National Labor Relations Board v.Fant Milling Co.,1959, 360 U.S. 301, 79 S. Ct.1179, 3 L.E d.2d 1243. This obligation to bar-gainbinds a successor employer. A merechange in ownership is not so unusual a cir-cumstance as to affect the certification.Na-tionalLabor Relations Board v. Alamo WhiteTruck Service, supra; National Labor RelationsBoard v. Armato, 7Cir., 1952, 199 F.2d 800.The crucial question in determining if the cer-tification is binding on the successor employeriswhether the employing industry remains es-sentially the same after the transfer of owner-ship.An examination of the facts in the record hereincompels anaffirmative answer to the statement ofthe issue.Thus, the facts abundantly establish thatafter the move, the nature and function of the em-ployment enterprise remained the same: theproducts produced are substantially similar to thosemanufactured at Hargrett's; substantially the sametypes of machinery and equipment are utilized bysubstantially the same employees performing thesame job functions as had been performed at theprior location; the materials utilized to make theend products and the customers served by Respon-dentaresubstantiallysimilartothoseofHargrett's;14and,finally, the basic employmentrelationship between management and employeesremainsthe same.15 Thus, Morgan, as chief execu-tiveofficer and production manager, retains hisposition and continues to make all important deci-sions regarding labor relations policies as well asmanagement policies relating to production, sales,and financing. Even lower supervision (exceptingBowerman) was moved from Hargrett's to Respon-dent, and performs substantially the same func-tions.Respondent argues that the foregoing considera-tions are not determinative since it operates at adifferent location with different vendor identifica-tion numbers, federal employer identification num-bers,andMichigan employer account numbersfrom these of Hargrett's. However, these dif-ferences are relatively inconsequential and withoutsignificance(seeN.L.R.B. v. Auto Ventshade, 276F.2d 303). "It can now be considered settled that ifthe transfer of assets and employees from one em-ployer to another leaves intact the identity of theemploying enterprise, then the former's duty torecognize and bargain with an incumbent uniondevolves upon the latter as `successor employer. 11116'= It is conceded by Respondent that although the Union demanded bar-gaining inSeptember and October 1967, Respondent failed and refused tobargain with it taking the position that "it had no obligation to bargain"since it was neither a successor to nor analterego of Hargrett's. However,there is scant evidence in the record that Respondent unilaterally alteredworking conditionsThe most that can be stated is that Respondenttightened up on some plant rules particularly respecting the use by em-ployees of the telephone'®SeeNL R B v. Coltenetal, d/b/aKiddie Kover Manufacturing Com.pany, 105 F 2d 179 (C.A. 6)"General ElectricCompany,the foremost customerof Hargrett's (65percent of sales)remained the principal customer of Respondent1i See,e.g.,N L.R B v Fred PWeissmanCo,170 F 2d 952, 954 (C.A6), cert denied336 U.S.972, PaulStevens,Receiverof Carolina ScenicStages, a corporation, et al.,109 NLRB 86, 10716Overnite TransportationCompany vN L R.B ,372 F 2d 765, 767(C A 4). MORGAN PRODUCTS, INC.99Respondent relies on a recent caseof theBoards'dismissing the complaint because of failure to provesuccessorship.However,thatcase is factuallydistinguishable from the case at bar, the Board stat-ing:We deem it highly significant that Respon-dent here did not purchase a business, butpurchased for addition to its alreadyexistingbusinessthe equipment utilizedas a small partof the overallIsaacsonoperation. This is not acasein which the buyer assumes control of theseller's business andlater decided to move itelsewhere.In the cited case, Northwest Galvanizing purchasedIsaacson'sgalvanizing operation and equipment,and Isaacson discontinued its galvanizing division.Afteran initialperiod,Northwestultimatelymerged and integrated the Isaacson operationwithin its own large operation. The whole transac-tion involved only a minority of Isaacson's em-ployees and, after the transfer, the former Isaacsonemployees represented only 20 percent of therespondent's employees engaged in the galvanizingbusiness. The Board thus "view[ed] the transactionas an addition to Respondent's existing businessrather than a continuance of the seller's operation."In theinstant case,on the other hand, prior to theacquistion of Hargrett's assets, the Respondent wasa mere shell of an operation, operating out of Mor-gan's garage, and leasing practically all of its equip-ment to Hargrett's. Here the record amply supportsa finding (deemed necessary to a finding of succes-sorship) "that the purchase-sale transaction wasmerely a change in the ownership of an existing andcontinuing business operation."sAccordingly, based upon all of the foregoing, Ifind the Respondent to be the same "employing en-terprise" as Hargrett's, and therefore under a clearduty to recognize and bargain with the Union as thecertified representative of its employees in an ap-propriate unit.'9 By its refusal to do so, it violatedSection 8(a)(5) and (1) of the Act.E.The Alleged Section 8(a)(3) ViolationsAs previously noted, Morgan, on or about June23, sent all employees of Hargrett's notices of in-definite layoff due to the closing of Hargrett's.However, he commenced recalling some of the em-ployees (mostly male) to the 13th Street plant ofRespondent the following Monday, June 26, for the17Northwest Galvanizing Co,168 NLRB 26.11NorthwestGalvanizingCompany,supra,section III, penultimate para-graph19 In view of the foregoing finding, I deem it unnecessaryto consider andmake a further finding as to whether the Respondentis the"alter ego"ofHargrett's.Respondent acknowledgesin its brief (p 2) that if it be found asuccessor,itis responsiblefor anyunfair laborpractices of Hargrett'sMachine Products,Inc., thereby rendering a finding of"alterego"super-fluous to the circumstances of the instant case.See, e.g.,Perma Vinyl Cor-poration,et al.,164 NLRB 968.purpose of moving the machinery, painting andcleaning the building, etc. In latter July, when hestarted getting back into production, Morgan com-menced hiring more employees, recalling formerHargrett's employees as well as hiring outsidersuntil he reached the present complement of 28.The complaint alleges that five female employees(Lovel Hall, Opal Rushing, Evelyn Musico, SharonMiskovic, and Jewel Riffle) were laid off on orabout June 24, and thereafter not recalled to the13thStreetplantfordiscriminatoryreasons.Respondent avers that these employees were notemployed because of their unsatisfactory records atHargrett's and not because of any reasons con-nected with their asserted union activities.Lovel Hallhad been an employee of Hargrett'ssinceMay 1963. Her principal job was millingmachine operator, but she could also perform otheroperations in the plant. There is no question butthat from the beginning, she was one of the mostardent advocates of the Union in the plant. She wason both the bargaining and the grievance commit-tees and, when the petition for decertification ofthe Union was filed in December 1966, she circu-lated a counterpetition to keep the Union in theplant. Several witnesses for the General Counseltestified credibly that on several occasions at thelunch table they heard the second shift leader,Bowerman,point to Hall and say "there sits theUnion; when she goes the Uniongoes. 1120In herperformance as an employee, it appearsthat Hall's record was something less than satisfac-tory.Company records reflect that hers was thelowest compared with other employees, of averagehours worked per week during the first 6 months of1967; and her production was second lowest, beingsurpassed only by that of another alleged dis-criminatee,Rushing.Hall admitted receiving inDecember 1966, a disciplinary letter for absentee-ism. She filed a grievance concerning this letter,and a meetingwas held with company representa-tives;however, the grievance was apparentlydropped by the Union and the letter remained in ef-fect.Hall also testified that Union RepresentativeHarcas told her that Morgan had complained tohim on at least one occasion about Hall's produc-tion.With respect to the issue of union animus, thereis evidence in the record upon which I may and dohereby find that Morgan was opposed to a union inhis plant. Indeed, he candidly acknowledged that10At the hearing,General Counselamended thecomplaint to allege thatBowerman was a supervisor within the meaningof the Act This was deniedby theRespondent. I deem it unnecessary to detail evidence and make afinding on this issue since it is clearthat the above-quoted declaration doesnot constitute an independentviolation ofSection8(a)(I) but merelyrecognizes Hall's preeminence in union activitiesin theplant However, aspreviously noted, there is substantialevidence from othersources in therecordupon which to base such a findingFurther, afinding that Bower-man was a supervisorwould notipso factoimpute to Morgan(who madethe decision not to recall Hall) antiunion motives. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDon several occasions he told his brother-in-law,Hiram Self,inconversations at their respectivehomes,that "I didn't feel a shop our size had anybusiness having a union,but I made no statementthat I would not take the Union." He also concededthat in a conversationwith LovelHall he made thestatement"I did not want a union but I didn't stateIwasn't goingto take them." The foregoing admis-sions certainly establishMorgan'spredispositionagainst the Union.However,such predisposition isclearlyprotected by Section 8(c) of the Act;something more is required to establish a Section8(a)(3) violation,i.e.,"discrimination...to en-courage or discourage membership in any labor or-ganization."It is elemental that this means treatingemployees who are unionadvocates differentlyfrom those employees who do not support theUnion.Theevidenceonthisscoreisoverwhelmingly against the General Counsel.In the first place,the collective-bargaining agree-ment between the Union and Hargrett's contained aunion-security clause which required all employees,as a condition of employment,to acquire and main-tainmembership in the Union following the 31stday of their employment. There is no evidence inthe record that this provision of the contract wasnot complied with; accordingly, I may only assumethat all employees in the unit were members of theUnion at the time of the closing of Hargrett's.Nevertheless, as previously noted, 20 of MorganProduct's 28 production employees were recalledbyMorganafterproductioncommenced.21Moreover,the evidence shows that Morgan notonly hired rank-and-file employees,but also re-called all former union officials at Hargrett's withthe sole exceptionof LovelHall.Thus, MargaretKapanowski,who was the chief union steward andparticipatedwith LovelHall in grievance commit-tee sessions with management,was recalledin July.William Kirksey, the other member of the Union'sgrievance committee was one of the first employeeshired at the 13th Street plant.BlaineMcDougall,Thelma Hockett, and Fran Ludwig, all formerHargrett'semployees and members of the unioncommittee, were subsequently hired at MorganProducts. All of this evidence certainly indicatesthat whatever Morgan's subjective opinion was vis-a-vis the Union, it was not implemented by failing11Morgan testified that some of the former employees voluntarilyrefused to come to work at Morgan Products." It is further noted that the Respondent also hired Lurlie Hall, who is re-lated by marriage to Lovel Hall" In making this finding I have considered the testimony of UnionRepresentative Harcas who testified that in a conversation he had withMorgan in November 1966, the latter stated that he (Morgan)had no useat the new plant for those employees who were giving him trouble, men-tioningHall"because of her union activities"Subsequently,Harcasclarified such testimony by stating that Morgan referred to "those whotalked more union than they worked " Clearly,the fact that Hall's lowto employ former union leaders after the move.22Ifind and conclude,based upon a considerationof all of the foregoing,that the General Counselfailed to prove by substantial evidence that theRespondent violated Section 8(a)(3) in laying offand failing to recall Lovel Hall.23Opal Rushingwas not recalled to work at the13th Street plant because,Respondent asserts, dur-ing the previous year at Hargrett's she had receivedan excessive number of telephone calls and per-sonal visits at work for which she had received bothoral and written reprimands.This is undenied byRushing.Rushing held no office or position with the Unionduring her employment at Hargrett's,although sheran unsuccessfully for a union office in 1964. Sheconceded signing the decertification petition inDecember 1966. She also signed a grievance, thenature,date,and resolution of which is undisclosedby therecord.In view of her lack of prominence in union af-fairs, the unrebutted evidence of legitimate causefor the refusal to recall,and the fact,as notedabove,of the Respondent'srecallof severalHargrett's employees who were officers and ad-vocates of the Union,Ifind and conclude thatGeneral Counsel failed to prove by a preponde-rance of the evidence that the Respondent failedand refused to recall Rushing in violation of Section8(a)(3) of the Act.24Evelyn Musico, Sharon Miskovic,andJewel Rifflemay be considered together since neither was aunion official or otherwise outstanding in union af-fairs.The most that the record shows in this respectis that Miskovic and Riffle expressed prounion sym-pathies and delight with the union victory inFebruaryby shouting"yippee"at the announce-ment of the union victory.However,this was in agroup of other employees not identified in therecord, and the evidence is not substantial thatMorgan was even aware of this expression of emo-tion.In view of these circumstances, consideredwith the factors noted above,i.e., that Respondentin fact recalled a majority of the union members atHargrett's as well as a number of union officials, Iam constrained to find and conclude that GeneralCounsel did not provea prima faciecase of dis-crimination with regard to these three alleged dis-production was caused by her union talk and other activities does not im-munize her from appropriate disciplinary action_'Rushing testified that in a telephone conversation with Morgan inJune,inwhich she requested employment,he responded that he was nottaking "any of the troublemakers back."After a leading question by theGeneral Counsel,she testified that Morgan said that he was not taking"anyone for the Union" back.However, subsequently in her testimony,Rushing recanted,stating that the word "union" was not mentioned byMorgan in the telephone conversation but rather was mentioned in a con-versation she had with Morgan while employed at Hargrett's in which thelatter told her that"under no circumstances was he taking the Union [tothe new plant] " MORGAN PRODUCTS, INC.101criminatees.Iwill therefore recommend that thecomplaint be dismissed as to them.25F.The Alleged Section 8(a)(1) ViolationsThe complaint alleges, in essence,that in Mayand early June, Morgan advised employees atHargrett's that he would not take union adherentsto the new plant and threatened that if anyone wassuspected of organizing for a union at the newplant, that employee would be terminated.LovelHall testified that upon her return fromsick leave on or aboutMay 4,she had a long con-versation with Morgan most of which involved theUnion.She stated that Morgan opined that "aunion was no good in a small plant but it was agood thing in large plants.When he was moving hisplant,he had no one to teach [sic]him about theunion whatsoever,any union person. . . .He saidthe first one that he suspected being a unionpersonthat he would get rid of them."Hall testified toanother conversation with Morgan in May, in whichMorgan told her that he was building his own plantand planned to move there but that "he wasn't tak-ing anybody that was union with him." Morgan ad-mitted tellingLovelHall of his plansto move thebusinessand that he did not want the Union but de-nied stating that he had no intention of taking theUnion or union workers to his place of business orthat he would fire any employee suspected of beinga union adherent.As previously noted, Morgan conceded tellingseveral employees that he did not think unionsworked well in small shops, and that he did notwant a union in his shop.Ihave found such state-mentsto be protected by Section 8(c) of the Act. Itseemshighly unlikely that Morgan would go furtherand make the threatening and unlawful statementsattributed to him by Hall under the particular cir-cumstances.Thus, Morgan knew that Hall was anactive unionofficialwho would certainly reportsuch a statement to higher officials.Moreover, aspreviously pointed out, the collective-bargainingagreement required all employees to become unionmembers sothatany employee of Hargrett'srehired by Respondent was almost certain to be aunion member.Finally, as the record shows, Mor-gan did, in fact, recall many union members as wellas union officials.Accordingly, I do not creditHall's version of the conversation and find that noviolation of Section 8(a)(1) of the Act occurredwith respect to her conversations with Morgan.26On the other hand, Margaret Kapanowski, whoimpressed me as anhonest and forthright witness,related a conversation with Morgan during theperiod immediately prior to the closing ofHargrett's. She stated that Morgan told of his plansfor the new facility but that he did not want theUnion there and that "if the Union was over there,he wouldn't open the shop."27 These assertions,which are undenied on the record, clearly arethreateningand intimidatory of employee rightsprotected by Section 7 of the Act. As such, theconstitute a violation of Section 8(a)(1). I so find.2III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the interstate opera-tions of the Respondent, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, I will recommend that itcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.Ithaving been found that the Respondent hasrefused to bargain collectively as required by theAct with the chosen representative of its em-ployees, it will be recommended that it bargain col-lectively and in good faith, upon request, with theS6 In the event that any reviewing authoritydoes not concur in theforegoing finding,itmay be stated that the Respondentprofferedlegiti-mate,unrebutted reasons for refusal to recall the three.Thus, with respectto Miskovic,Morgan stated that the reasonfor refusal to recallwas absen-teeism,involvement in a productionslowdown,and generalclown-antics inthe plant.Miskovic admitted that she agreedwith Love] Hall to produceonly a certain number of pieces per hour,althoughshe attempted to ex-plain such conduct by asserting that"that was as manyas you could get outanyway"Musico was not recalled because she brokea die on one occasionand on two other occasions she placed a piece in thedie upside down orbackwards.Riffle was involved in the agreementto limit productionCounsel for the GeneralCounsel,in hisbrief,requeststhe Trial Ex-aminer to take official noticeof Case 7-RM-61 I, for the purpose of show-ing that the tally of ballots in the February electionshowed that the Unionwon by the narrow marginof fourvotes Counsel argues."the Employermust have believed that he needed to get ridof five unionadherents inorder to swingthe majorityin his favor." However,aside fromthe fact thatthis is no more than plausible conjecture,it is also tobe noted thatRespon-dent did not question themajoritystatusof the Union after the move, butcontended there wasno dutyto recognizethe Union because ofthe changein ownership and locationof thebusiness" I have heretoforefound OpalRushing to be an unreliable witness, ac-cordingly,Ifind no violation of Section 8(a)(1) as a resultof anyconversa-tion she testified she had with Morgan." This conversation took place in the presenceof oneFran Ludwig, whowas not called as a witness.Thisis apparently the same person referred toin the testimonyof Musico who statedin a prehearing affidavit "what Idon't understand is that Morgan rehired FranLudwig [a union organizer]and Margaret Kapanowski[active union stewardess] despite their union as-sociations."R"A finalallegation of violation of Section 8(a)(1) contained in the com-plaint alleges that some timeinJuly,Morgan advised nonrecalled em-ployees that theywere not being recalled becausetheyhad been active onbehalf of the Union and had beensympathetic thereto. I have previouslydiscussed the evidence with respect to this allegationas testified by OpalRushing and havefound thather testimonydid notsustain this contentionAccordingly,Iwill recommend that the complaint be dismissed withrespect thereto 102DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion as the exclusive representative of its em-ployees in the aforesaid appropriate unit.Itwill also be recommended that the Respondentcease and desist from,inany like or relatedmanner, infringing upon the rights of the employeesguaranteed in Section7 of the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.All production and maintenance employees,including truckdrivers, of Respondent employed atits 13th Street, Wyandotte, Michigan, plant, exclu-sive of office clerical employees, guards, and super-visors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein, the Union hasbeen the exclusive collective-bargaining representa-tive of the employees in the aforesaid unit withinthe meaning of Section 9(a) of the Act.5.By refusing to bargain with the Union uponrequest concerning the terms and conditions of em-ployment of its employees in the aforesaid bargain-ing unit, the Respondent has engaged in and is en-gaging in unfairlabor practices within themeaningof Section 8(a)(5) and (1) of the Act.6.By interfering with,restraining,and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engagedin and is engaging in unfairlaborpractices withinthe meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERMorgan Products, Inc., its officers,agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedSteelworkers of America, AFL-CIO, as the exclu-sive bargaining representative of all production andmaintenanceemployees, including truckdrivers,employed at its Wyandotte, Michigan, plant, exclu-sive of office clerical employees, guards and super-visors asdefined in the Act.(b) Threatening employees that it would closeits plant if the Union were selected as their collec-tive-bargaining representative.(c) In any like or relatedmanner interferingwith, restraining, or coercing its employees in theexercise of the right to self-organization, to formlabor organizations, to joinor assistthe above-namedor any other labor organization, to bargaincollectively through representatives of their ownchoosing,and to engagein concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities except to the bxtent that such rightsmay be affected by an agreement requiring mem-bership in a labor organization as authorized in Sec-ticn 8(a)(3) of the Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Upon request, bargain collectivelywithUnited Steelworkers of America, AFL-CIO, as theexclusive representative of all employees in theaforesaid appropriate unit, with respect to rates ofpay, wages, hours of employment, or other condi-tions of employment, and, if an understanding isreached, embody such understanding in a signedagreement.(b) Post at its plant in Wyandotte, Michigan, co-pies of the attached notice marked "Appendix."29Copies of said notice, on forms provided by the Re-gional Director for Region 7, shall be posted by theRespondent, after being signed by the Respondent'srepresentative, immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith."IT IS FURTHERRECOMMENDED that the complaintin these proceedings be dismissed in all respectssave those on which unfair labor practices havebeen found.29 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "'" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that: MORGAN PRODUCTS, INC.103WE WILL NOT refuse to bargain collectivelywithUnitedSteelworkersofAmerica,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT threaten to close the plant ifyou select the above-named Union as your col-lective-bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce you in theexercise of your right to self-organization, toform labor organizations,to join or assist theabove-named Union,or any other labor or-ganization,to bargain collectively through therepresentatives of your own choosing, and toengage in any other concerted activities for thepurposes of collective bargaining or other mu-tual aid or protection,or to refrain from anyand all such activities.WE WILL, upon request,bargain collectivelywith the above-named Union as the exclusiverepresentative of all the employees in the ap-propriate unit, with respect to rates of pay,wages, hours of employment,and other condi-tions of employment, and if an understandingisreached, embody such understanding in asigned agreement.The bargaining unit is:Allproductionandmaintenance em-ployees, including truckdrivers, employedby Morgan Products, Inc., at its Wyan-dotte,Michigan, plant, excluding all officeclerical employees, guards and supervisorsas defined in the Act.MORGAN PRODUCTS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Bou-levard,Detroit,Michigan48226,Telephone226-3200.